[Cite as Robinette v. Middletown, 2020-Ohio-1427.]




MIKE ROBINETTE                                        Case No. 2019-01096PQ

        Requester                                     Judge Patrick M. McGrath

        v.                                            JUDGMENT ENTRY

CITY OF MIDDLETOWN

        Respondent
        {¶1} On February 24, 2020, a special master recommended dismissal of
requester Mike Robinette’s complaint after the special master determined that Robinette
failed to comply with court orders and failed to prosecute his claim. The parties were
given an opportunity to respond to the special master’s recommendation to dismiss.
Neither party has filed a response to the special master’s recommendation.
         {¶2} The court finds the special master’s recommendation is well-taken. Upon
the recommendation of the special master and in accordance with R.C. 2743.75(D)(2),
the court sua sponte DISMISSES Robinette’s complaint without prejudice. Court costs
are assessed against Robinette. The court directs the clerk to serve upon all parties
notice of this judgment and its date of entry upon the journal.




                                                     PATRICK M. MCGRATH
                                                     Judge



Filed March 25, 2020
Sent to S.C. Reporter 4/10/20